Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 – 20 are rejected under 35 USC § 103 as obvious over Kerfoot in view of Cho for the reasons set forth at pages 2-4 of the Office action dated 10/4/21, the discussion of which is incorporated herein, with one modification:1


    PNG
    media_image1.png
    154
    881
    media_image1.png
    Greyscale


	In response to Applicant’s arguments, Kerfoot teaches that “immediate replacement” of the activated carbon is not required due to periodic treatment of the activated carbon with ozone or other oxidizer.  One of skill would have understood from Kerfoot’s “immedia[cy]” statement and from Cho2 that Kerfoot’s “ozone or other oxidizer” 
	Cho suggests substitution of regeneration of PFAS-laden activated carbon in lieu of replacement of spent PFAS-laden activated carbon.  Cho writes:

    PNG
    media_image3.png
    140
    479
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    118
    481
    media_image4.png
    Greyscale


With respect to claim 13’s “treating water by … filtration to remove suspended … particles from the water,” the examiner specifically pointed to Kerfoot’s use of “subsurface … groundwater.”  Kerfoot prominently depicts in Fig. 1, and the examiner reproduced in the Office action, circulation of the water through a porous bed of activated carbon.  One of skill would have immediately envisaged suspended particles in groundwater and removal of at least some of those suspended particles porous bed.  Alternatively, the person having ordinary skill in the art would have recognized that in the course of surface water entering the groundwater, filtration of larger suspended particles necessarily occurs by dint of flow through the “sandy aquifer” noted by Kerfoot at Fig. 4.
Action is FINAL
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
    

    
        1 This modification of the examiner’s position does not constitute a “new” ground of rejection because Applicant was put on notice of the basic thrust of this final rejection in the non-final Office action of 10/4/21. 
        2 Cho:
        
    PNG
    media_image2.png
    176
    483
    media_image2.png
    Greyscale